DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2017/0226784) in view of HO (US 2020/0349786) in view of HEDINGER (DE 102008008142 A1).
Regarding claim 1,
	DAVIS teaches a method of operating a door system, the method comprising: 
receiving a signal from a pressure sensor ([0032] teaches sensor 32; [0012] teaches that the sensor may be a pressure sensor); 
authenticating the user after receiving the signal (see element 34 in fig. 2; [0032] teaches that access credentials are verified by authentication device 24); 
controlling the lock (see assembly 18 as discussed in [0028]) from a locked state to an unlocked state in response to receiving the signal after authenticating the user (steps 40 and 42 teach that after verification the lock shall be de-energized i.e., changed to an unlocked state); and 
Davis fails to expressly teach that the sensor is disposed in a sill or a frame of the door system; and shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user.
HO teaches an access management system wherein a sensor is disposed in a sill or a frame of the door system ([0362] teaches that “Sensors can be disposed on or near a surface of the door, the door frame, or both.”). Ho further teaches shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user ([0088] teaches that if the biometric data matches a registered user that is authorized to open lock 301, microcontroller 304 signals mechanical motor 306 to actuate the deadbolt of physical lock 308 in order to open b-lock 301).
Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Ho, locating the sensor of Davis on at least the door 
The combined teachings of Davis and Ho fails to expressly teach moving the door panel from a closed position to an ajar position in response to receiving the signal.
HEDINGER teaches a device for driving a movable wing, in particular a door, a window or the like wherein moving the door panel from a closed position to an ajar position in response to receiving the signal (Hedinger teaches utilizing sensors so as to provide a tripping field to open and close the door, wherein the door system may operate such that the door does not always up to their maximum opening width i.e., a partial opening width, which is interpreted by the Examiner as corresponding to “an ajar position”.) 
Before the effective filing date of the invention, it would have been obvious to further modify Davis per the teachings of Hedinger, configuring the door system of Davis such that the door moves from the closed position to an ajar position, since Hedinger recognizes a need in the art for opening a door to a smaller-than-maximum width, depending upon the season, to aid in energy (heat/cooling) conservation in the enclosed area.
Regarding claim 3,
Davis teaches moving the door panel from a closed position to an ajar position includes moving a main latch from a latched position to a retracted position ([0028] of Davis teaches that door 12 may optionally be equipped with a mechanical door release mechanism 14, such as a push bar, that operates a latch (not shown), the latch engaging a corresponding recess in door frame 16; and to open door 12 using door release mechanism 14, a person pushes on door release mechanism 14 which causes the latch to be released from the recess in the door frame, and thereby allow pushing of the door outwardly only if the electromagnet is de-energized as described above).
Regarding claim 4,
DAVIS teaches a method of operating a door system, the method comprising: 
receiving a signal ([0029] teaches lock 20 (in fig. 2) receives a signal from control circuit 28) or sensing a user with a lock (see assembly 18 as discussed in [0018] and as shown in figure 1) disposed within a door panel; and
changing the lock from a locked state to an unlocked state in response to receiving the signal or sensing the user ([0032] teaches that lock 60 de-energizes the internal components, allowing the door to be opened).
Davis fails to expressly teach shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user.
HO teaches an access management system wherein a sensor is disposed in a sill or a frame of the door system ([0362] teaches that “Sensors can be disposed on or near a surface of the door, the door frame, or both.”). Ho further teaches shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user ([0088] teaches that if the biometric data matches a registered user that is authorized to open lock 301, microcontroller 304 signals mechanical motor 306 to actuate the deadbolt of physical lock 308 in order to open b-lock 301).

HEDINGER teaches a device for driving a movable wing, in particular a door, a window or the like wherein moving the door panel from a closed position to an ajar position in response to receiving the signal (Hedinger teaches utilizing sensors so as to provide a tripping field to open and close the door, wherein the door system may operate such that the door does not always up to their maximum opening width i.e., a partial opening width, which is interpreted by the Examiner as corresponding to “an ajar position”.) 
Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Hedinger, configuring the door system of Davis such that the door moves from the closed position to an ajar position, since Hedinger recognizes a need in the art for opening a door to a smaller-than-maximum width, depending upon the season, to aid in energy (heat/cooling) conservation on the enclosed area. 
Regarding claim 6,
HO teaches in at least figures 1A and 1C, receiving the signal or sensing the user includes sensing the user with the lock (see biometric scanner which is provided on lock 101A; also see camera 2105, provided on lock 101A).
Regarding claim 10,
Davis, modified, teaches receiving the signal or sensing the user includes receiving the signal from a pressure sensor disposed in a sill or a frame of the door (Davis teaches in [0032] sensor 32; and in [0012] teaches that the sensor may be a pressure sensor); HO teaches in [0362] that “Sensors can be disposed on or near a surface of the door, the door frame, or both.”)
Regarding claim 11,
Ho teaches receiving the signal or sensing the user includes receiving the signal from an ultrasonic receiver, an infaRed receiver, a light curtain sensor, or an audio receiver disposed in the sill or frame of the door system ( [0174] that the lock includes sensors 1115, which may include any of various sensors, such as an audio sensor, and an infrared light sensor).
Regarding claim 12,
Ho teaches receiving the signal or sensing the user includes receiving the signal from a garage door opener or a vehicle ([0212] teaches that the door management platform may be utilized to verify that an autonomous vehicle is a vehicle of a delivery service).
Regarding claim 14,
Davis teaches shifting the lock from the locked configuration to the unlocked configuration includes shifting a main latch from a deadbolt position to a latched position ([0028] of Davis teaches that to open door 12 using door release mechanism 14, a person pushes on door release mechanism 14 which causes the latch to be released from the recess in the door frame).
Regarding claim 15,
Davis teaches that  moving the door panel from the closed position to the ajar position includes moving a main latch from a latched position to a retracted position ([0028] of Davis teaches that door 12 may optionally be equipped with a mechanical door release mechanism 14, such as a push bar, that operates a latch (not shown), the latch engaging a corresponding recess in door frame 16; and to open door 12 using door release mechanism 14, a person pushes on door release mechanism 14 which causes the latch to be released from the recess in the door frame, and thereby allow pushing of the door outwardly only if the electromagnet is de-energized as described above).
Regarding claim 16,
DAVIS teaches a door system comprising:
a door panel (12 in fig. 1) configured to pivot between a closed position, an open position; and
a lock (see assembly 18) installed within the door panel (assembly 18 includes element 22).
	Davis fails to expressly teach that, the lock is configured move from a locked configuration to an unlocked configuration in response to receiving a signal or sensing a user; the door pivots to an ajar position, the ajar position being between the open position and the closed position; and the door panel configured to pivot from the closed position to the ajar position when the lock shifts from the locked configuration to the unlocked configuration.
With regard to the claim limitation, “lock configured move from a locked configuration to an unlocked configuration in response to receiving a signal or sensing a user”, HO teaches a lock (101A) installed within the door panel, the lock configured move from a locked configuration to an unlocked configuration in response to receiving ([0088] teaches that if the biometric data matches a registered user that is authorized to open b-lock 301, microcontroller 304 signals mechanical motor 306 to actuate the deadbolt of physical lock 308 in order to open b-lock 301) or sensing a user ([0077] teaches that User 104 then uses mobile device 102B to wirelessly send a signal to b-lock 101B that includes the security key).
Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Ho, utilizing a variety of lock configurations, Since Ho teaches that a lock which is configured to “move from a locked configuration” may also be controlled via a received signal and can be easily substituted by on of ordinary skill in the art without undue experimentation.  
With regard to the claim limitation, “the door pivots to an ajar position, the ajar position being between the open position and the closed position; and the door panel configured to pivot from the closed position to the ajar position when the lock shifts from the locked configuration to the unlocked configuration.”, HEDINGER teaches a door which pivots to an ajar position, the ajar position being between the open position and the closed position; and the door panel configured to pivot from the closed position to the ajar position when the lock shifts from the locked configuration to the unlocked configuration (Hedinger teaches utilizing sensors so as to provide a tripping field to open and close the door, wherein the door system may operate such that the door does not always up to their maximum opening width i.e., a partial opening width, which is interpreted by the Examiner as corresponding to “an ajar position”.) 

Regarding claim 17,
Davis, modified, teaches the door system according to claim 16, further comprising a door frame, the door panel supported by the door frame, the door frame including a pressure sensor ([0362] of HO teaches that “Sensors can be disposed on… the door frame…”; while ([0032] of Davis teaches sensor 32; [0012] teaches that the sensor may be a pressure sensor)), the pressure sensor configured to provide a signal to the lock to transition the lock from the locked configuration to the unlocked configuration (in Davis, steps 40 and 42 of fig. 3 teach that after verification the lock shall be de-energized i.e., shifted to an unlocked configuration).
Regarding claim 18,
Davis, modified,  teaches the door system according to claim 16, further comprising a sill partially underlying the door panel when the door panel is in the closed position ([0362] of HO teaches that “Sensors can be disposed on or near a surface of the door, …”, since the door sill is “near a surface of the door”, the disclosure of Ho is interpreted as corresponding to a door sill, as required by the claim), the sill including a pressure sensor (Davis teaches in [0032] teaches sensor 32; [0012] teaches that the sensor may be a pressure sensor), the pressure sensor configured to provide a signal to the lock to transition the lock from the locked configuration to the unlocked configuration (in Davis, steps 40 and 42 of fig. 3 teach that after verification the lock shall be de-energized i.e., shifted to an unlocked configuration).
Regarding claim 19,
Hedinger teaches a door opener configured to move the door panel from the closed position to the ajar position(Hedinger teaches utilizing sensors so as to provide a tripping field to open and close the door, wherein the door system may operate such that the door does not always up to their maximum opening width i.e., a partial opening width, which is interpreted by the Examiner as corresponding to “an ajar position”.)

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (U.S. 2017/0226784) in view of HO (U.S. 2020/0349786) and HEDINGER (DE 102008008142 A1) and further in view of MOON (U.S. 2018/0187464).
Regarding claims 2 and 13,
Though Davis teaches in [0028] that a release mechanism in the form of a latch may also be provided on said door, Davis fails to teach shifting the lock from the locked configuration to an unlocked configuration includes shifting a first auxiliary latch and a second auxiliary latch from an extended position to a retracted position
MOON teaches in [0086] and figures 1 and 2 teach  first and second retractable latches 300, 500; and in [0079] teaches that a double latch lockset may be configured 
Before the effective filing date of the invention, it would have been obvious to further modify Davis per the teachings of Moon, substituting the double latch system for the release mechanism discussed in [0028] of Davis, since the double latch system of Moon provides improved security, while the double bolt release locksets may be simultaneously controlled with a single action. 

Claim 5, 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2017/0226784) in view of HO (US 2020/0349786) and HEDINGER (DE 102008008142 A1) as applied to claim 4, and further in view of ROWLAND (U.S. 11,066,862).
Regarding claim 5,
DAVIS, modified, teaches the method according to claim 4, but fails to expressly teach that the moving the door panel from the closed position to the ajar position includes a linear actuator, a motorized strike plate, an electromagnetic mechanism, or an electronic hinge that moves the door panel from the closed position to the ajar position.
ROWLAND teaches an invention which relates to an electronic hinge for a door. 
Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Rowland, providing an electronic hinge in the door system of Davis, since Rowland teaches in column 1, lines 40-45, that the electronic hinge is particularly constructed to deliver electrical power and information. Therefore, 
Regarding claim 7,
Ho teaches authenticating the user after sensing the user with the lock ([0102] teaches a scenario wherein the mobile device of the second user sends the personal data to b-lock 301, where the personal data is received (step 420 in fig. 4A) (this step is interpreted as corresponding to “sensing the user”), after which time, authentication occurs (see step 430 in fig. 4A). 
Regarding claim 8,
Ho teaches that authenticating the user includes receiving a signal from a device ([0102] teaches a scenario wherein the mobile device of the second user sends the personal data to b-lock 301).
Regarding claim 20,
Davis, modified, teaches the method according to claim 4, but fails to expressly teach that the moving the door panel from the closed position to the ajar position includes a linear actuator, a motorized strike plate, an electromagnetic mechanism, or an electronic hinge that moves the door panel from the closed position to the ajar position.
ROWLAND teaches an invention which relates to an electronic hinge for a door. Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Rowland, providing an electronic hinge in the door system of Davis, since Rowland teaches in column 1, lines 40-45, that the electronic hinge is particularly constructed to deliver electrical power and information. Therefore, an . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2017/0226784) in view of HO (US 2020/0349786) and HEDINGER (DE 102008008142 A1) and ROWLAND (U.S. 11,066,862) as applied to claim 8, and further in view of KEEFE (U.S. 9,512,643).
Regarding claim 9,
Davis, modified, teaches the method according to claim 8, but fails to expressly teach that authenticating the user includes determining a position of the device. 
KEEFE teaches an access control system wherein authenticating the user includes determining a position of a user device (claim 20 teaches “The door locking and unlocking method … comprising detecting GPS coordinate positions of the at least one mobile device, and unlocking the door if the at least one mobile device is within a predetermined distance from the door.”)
Before the effective filing date of the invention, it would have been obvious to further modify Davis per the teachings of Keefe, modifying the system such that authenticating the user includes determining a position of a user device such that the door panel may be unlocked if the user device, once authenticated, is within a predetermined distance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DORA ( U.S. 2021/0025214) teaches in [0006] that it is known to provide hinges with a motor drive, typically electrical, and are adapted to perform the opening/closing functions of the door. These hinges, for example, can be provided with a manual user control that, once actuated, turns on an electric motor to open or close the door. The electric motor, acting directly on the hinge of the door, is normally sized to fully move the door autonomously between the open position and the closed position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689